NO. 07-03-0005-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                       APRIL 29, 2004

                           ______________________________


                      ALBERTO GEORGE BARRON, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

            FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

                   NO. B 3664-0111; HONORABLE ED SELF, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Alberto George Barron filed a notice of appeal from his conviction in the

242nd District Court of Swisher County. The appeal was previously abated and remanded

to the trial court for further proceedings.
      Pursuant to the abatement and remand, a supplemental clerk’s record was filed with

this Court which contained an affidavit signed by appellant indicating that he no longer

wished to pursue this appeal.


      The appeal is dismissed. The appeal having been dismissed pursuant to appellant’s

request, no motion for rehearing will be entertained. Mandate will issue forthwith.


                                                 Phil Johnson
                                                 Chief Justice


Do not publish.




                                           -2-